DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: guide means, in claims 1 and 2. The limitation includes too much structure and function to be performed to be interpreted under 112(f): “comprising a slot in a wall of the housing for receiving a length of hair to be styled”.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gnaga (US Pat # 4,148,330) in view of Auz (US Pat # 2,935,070) and Davis (US Pat # 2,593,544).
In regards to claims 1 and 4, Gnaga teaches a hair styling aid comprising a housing (D);
guide means comprising a slot (54) in a wail of the housing for receiving a length of hair to be styled;
a rotatable element (C), rotatable relative to the housing and to the guide means, 
an elongate member (B) around which, in use, the length of hair is wound by the rotatable element
the housing surrounding a part of the elongate member such that a chamber is formed between the housing wall(s) and the elongate member (Col 4, Lines 10-13);

the housing having a longitudinal axis and the slot being parallel with the longitudinal axis of the housing (see Figure 6, where a section of the slot is parallel with a longitudinal axis of the housing).
Gnaga does not teach that the rotatable element being selectively rotatable in either direction to allow clockwise or anticlockwise curls to be formed; the elongate member being heated.
However, Auz teaches a hair curler to have hair wound upon a heated elongated member (Col 3, Lines 58-63) where heat is absorbed by walls of a housing (Col 4, Lines 41-50). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the elongated member of Gnaga to provide heat, as taught by Auz, in order to more quickly set the hair.
With regards to the rotatable element being rotatable in both clockwise and counterclockwise directions, as the extension of the extension (58) determines the rotation direction, Davis et al. makes obvious that a winding device can be created with opposing extensions (via Figure 5 at 17/18 where such forms V-shape fins) to allow for both clockwise and counterclockwise rotation of hair. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotatable element of Gnaga to have an extension in opposing directions, as taught by Davis et al. in order to allow the user to rotate the device clockwise or counterclockwise as needed to style the hair.
Regarding claim 3, Gnaga teaches the chamber is annular (see Figure 7).
Regarding claim 5, Gnaga teaches the elongate member has an end spaced from the handle (12), the hair styling aid having a static surface (58) at the end of the elongate member which in use prevents the length of hair from rotating freely with the rotatable element (see Figure 7).
Regarding claim 6, Gnaga teaches the elongate member has an end (12) spaced from the rotatable element, the hair styling aid having a static surface (64) at the end of the elongate member which in use prevents the length of hair from rotating freely with the rotatable element (Col 4, Lines 1-3).
Regarding claim 9, Gnaga teaches the rotatable element is automatically returned to the predefined starting position after use by a reset function (Col 4, Lines 23-30 where the predefined position is detached from the motor to release/attach for use).
Regarding claim 10, Gnaga teaches the device is capable of operating only in full rotations of the rotatable element (as such is a function of actuation by the user).

In regards to claim 2, Gnaga can alternatively be shown to teach a hair styling aid comprising a housing (D);
guide means comprising a slot (54) in a wail of the housing for receiving a length of hair to be styled;
a rotatable element (C), rotatable relative to the housing and to the guide means, 
an elongate member (28) around which, in use, the length of hair is wound by the rotatable element, (see lines in phantom in Figure 6);
the housing surrounding a part of the elongate member such that a chamber is formed between the housing wall(s) and the elongate member (Col 4, Lines 10-13);
the housing extending from a handle (48), the housing being integral with the handle (when assembled); the rotatable element being rotatable with the elongate member (Col 4, Lines 5-20); wherein the rotatable element has a predefined starting position and is automatically 
the housing having a longitudinal axis and the slot being parallel with the longitudinal axis of the housing (see Figure 6, where a section of the slot is parallel with a longitudinal axis of the housing).
Gnaga does not teach that the rotatable element being selectively rotatable in either direction to allow clockwise or anticlockwise curls to be formed; the elongate member being heated.
However, Auz teaches a hair curler to have hair wound upon a heated elongated member (Col 3, Lines 58-63) where heat is absorbed by walls of a housing (Col 4, Lines 41-50). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the elongated member of Gnaga to provide heat, as taught by Auz, in order to more quickly set the hair.
With regards to the rotatable element being rotatable in both clockwise and counterclockwise directions, as the extension of the extension (58) determines the rotation direction, Davis et al. makes obvious that a winding device can be created with opposing extensions (via Figure 5 at 17/18 where such forms V-shape fins) to allow for both clockwise and counterclockwise rotation of hair. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rotatable element of Gnaga to have an extension in opposing directions, as taught by Davis et al. in order to allow the user to rotate the device clockwise or counterclockwise as needed to style the hair.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gnaga, in view of Auz and Davis, as applied to claim 1 above, in further view of Fromman (US Pat # 3,605,762).
Fromman teaches a motorized hair curler where a housing to receive hair to be wound (28) extends along a same axis as the handle (8) from which it extends (see Figure 2). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Gnaga to have the handle and housing extend along a same axis, as taught by Fromman as a matter of design choice for preference of user handing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/B.E.K/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772